FORTUNE VACATION TRAVEL LTD. 21-2-6-1 JinHaiHua YuanDongYuan XiGangQu, DaLian LiaoNing, China 116000 Tel:86-130-5050-0108 October 8, 2012 United States Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 RE: Fortune Vacation Travel Ltd. Form S-1 Registration Statement Registration No. 333-170818 Ladies and Gentlemen: Pursuant to the provisions of Rule 477 of Regulation C of the Securities Act of 1933, as amended, Fortune Vacation Travel Ltd. (the “Company”) hereby requests that its Form S-1 Registration Statement filed with the SEC on November 24, 2010, and all amendments thereto, be withdrawn. The Company confirms that no securities have been offered, sold or issued by it in connection with its Form S-1 registration statement. Yours truly, Fortune Vacation Travel Ltd. BY: ZHIHUA ZHANG Zhihua Zhang President, Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary/Treasurer and sole member of the Board of Directors cc: Conrad C. Lysiak
